          Case 1:19-cr-00205-PLF Document 40 Filed 06/26/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
      v.                            )                Criminal No. 19-0205 (PLF)
                                    )
DANTE NICHOLSON,                    )
                                    )
            Defendant.              )
____________________________________)


                          MEMORANDUM OPINION AND ORDER

               This matter is before the Court on defendant Dante Nicholson’s (1) Motion for

Reconsideration of Bond or Temporary Release under Severe Restrictions upon Eventual

Sentencing [Dkt. No. 35]; and (2) Motion for Temporary Release Due to Pandemic [Dkt.

No. 37]. The government opposes both motions. See Government’s Opposition to Defendant’s

Request for Review of Order of Detention [Dkt. No. 38]. Largely for the reasons set forth in the

government’s opposition, the Court will deny the motions.

               On July 30, 2019, the defendant, Dante Nicholson, entered a plea to a one-count

Information [Dkt. No. 21], charging him with production of child pornography, in violation of

18 U.S.C. § 2251(a). The Statement of Offense [Dkt. No. 24] that accompanied the plea sets

forth the conduct in which Mr. Nicholson acknowledges he engaged. As he also acknowledged

at the time of the plea hearing, this offense is subject to a statutory mandatory minimum of

fifteen years, meaning the Court must sentence Mr. Nicholson to at least fifteen years in prison.

Furthermore, Mr. Nicholson was on probation at the time he committed the instant offense. No
          Case 1:19-cr-00205-PLF Document 40 Filed 06/26/20 Page 2 of 3




sentencing date has yet been set because of a change of defense counsel and limited

opportunities for defendants at the D.C. Jail to meet with their counsel via video.

               Mr. Nicholson asks that he be temporarily released from the D.C. Jail/CTF due to

the pandemic and that he be placed on house arrest at his mother’s house in the District of

Columbia with electronic monitoring. He says he is at increased risk for COVID-19 due to

hypertension and obesity. Indeed, Mr. Nicholson once tested positive for COVID-19, but did not

experience any of the typical symptoms; so – as he acknowledges – the positive test may not

have been accurate. Furthermore, the D.C. Jail reports that there currently are no positive cases

of COVID-19 at the D.C. Jail or CTF.

               The government opposes Mr. Nicholson’s motions for reasons with which the

Court largely agrees. The facts of this case are especially egregious, and the Court has no

confidence that Mr. Nicholson would not be a danger to persons in the community if he were

released. See 18 U.S.C. § 3142(e)(3). And it surely cannot find by clear and convincing

evidence that he is not likely to pose a danger if released. 18 U.S.C. § 3143(a)(2)(b). Even if

possible, home confinement with electronic monitoring would not be an adequate protection

because much of Mr. Nicholson’s criminal conduct in this case was internet-based and was

apparently committed from home. Further, defendant was on probation at the time he committed

the offense in question. In these circumstances, it would be very difficult for Pretrial Services to

adequately monitor him on home confinement.

               Rather than grant the motions, the Court urges counsel to promptly file comments

and objections to the draft Presentence Investigation Report, so it can be finalized, and then to

file their own sentencing memoranda. The Court thereafter will promptly schedule the matter for

sentencing. For these reasons, it is hereby



                                                 2
         Case 1:19-cr-00205-PLF Document 40 Filed 06/26/20 Page 3 of 3




              ORDERED that defendant’s (1) Motion for Reconsideration of Bond or

Temporary Release under Severe Restrictions upon Eventual Sentencing [Dkt. No. 35], and

(2) Motion for Temporary Release Due to Pandemic [Dkt. No. 37] are DENIED.

              SO ORDERED.



                                                        ___/s/_________________________
                                                        PAUL L. FRIEDMAN
                                                        United States District Judge
DATE: June 26, 2020




                                             3
